DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 03/15/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) filed 03/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Status of Claims
Claims 1-7, 11, 13-21, 23-25, 28, and 30-33 are under examination. 
Claims 8, 9, 26, 27, 29 are withdrawn. Claims 10, 12, 22 are cancelled.

Priority
This application claims benefit and is a Continuation of Application No. 15/969,603 filed May 2, 2018, which is a continuation of Application No. 14/861,650 filed September 22, 2015, now patent 10,240,200, issued March 26, 2019, which is a Divisional of Application No. 13/752,131 filed January 28, 2013, now abandoned, which claims benefit of U.S. Provisional Patent Application No. 61/591,642, filed on January 27, 2012.

Withdrawn Rejections
The rejection of claims 1-7, 11-25, 28, and 30 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of application 16/986042 is withdrawn in view of the terminal disclaimer filed 03/15/2021. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11, 13-21, 23-25, 28, and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Step 1: Statutory Category? Yes. The claimed invention is directed to a method. Therefore, the claims fall into one of the four statutory categories.
Step 2A – Prong 1: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim limitations (in claims 1 and 30) that recite the abstract idea are:  
(c) computer processing said levels of said set of RNA transcripts determined in (b) (i) against reference levels of said set of RNA transcripts or (ii) using a trained machine learning algorithm; [claims 1 and 30]
(d) determining said pregnant subject has or is at said elevated risk of having said pregnancy complication, based at least in part on said computer processing in (c) [claims 1 and 30]
(d) monitorinq said pregnant subject for said pregnancy complication, based at least in part on said computer processinq in (c) [claim 30]

Additionally, the computing step also encompasses a mathematical algorithm (in one embodiment) that is clearly a mathematical concept when read in light of the specification [pages 8-9 of the specification as well as Figure 7A]. In other words, the focus of the claims is on analyzing data (obtained from patient samples) and determining if the subject is at an elevated risk of having a pregnancy complication, which people could reasonably be performed in the mind or by mathematical algorithms. For these reasons, the claims have been carefully considered in view of the January and October 2019 PEG and fall squarely within one or more judicial exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and/or a law of nature). As explained in the MPEP and the October 2019 PEG, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of conducting further analysis, the examiner considers the above limitations as a single abstract idea. [Step 2A, Prong 1: YES].
Step 2A - Prong 2: The claims do not recite additional elements that integrate the exception into a practical application of the exception. In this case, the additionally recited steps/elements include:  
(a) obtaining a cell-free blood sample from said pregnant subject;  (b) sequencing nucleic acid molecules derived from said cell-free blood sample to determine levels of a set of ribonucleic acid (RNA) transcripts; 
With regards to obtaining and sequencing steps (including the full limitations and not just the verbs), these steps are directed to pre-solution activity that essentially generates data for use by the abstract idea (i.e. pre-solution activity). Therefore, these steps amount to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons:  
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. The examiner takes official notice that methods for obtaining and sequencing samples as claimed was also routine and conventional in the art.  
With regards to the claimed “computer processor”, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims  2-7, 11, 13-21, 23-25, 28, and 31-33 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 2-5 further limit the type of samples and markers and physical steps being used in steps (a) and (b). Accordingly, 
Response to Arguments
Applicant’s arguments, filed 03/15/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the instant claims are not directed to a judicial exception because they have been amended to require  a computer processor to perform the claimed methods. In response, the claimed method does not teach a technical improvement in a computer processor, but rather use of the computer as a tool to improve data analysis. As explained with respect to Step 2A Prong Two, such limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception and mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).
Applicant additionally argues that the amended claims integrate the judicial exception into a practical application, namely the “determining” and “monitoring” steps. In response, the claimed “determining” and “monitoring” steps have been interpreted as 
1)	An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
2)	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
3)	Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
4)	Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
5)	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

Applicant argues that the claims provide “significantly more” under the Step 2B analysis. In response, this argument is not persuasive because the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. With regards to the claimed “computer processor”, this amounts to merely adding the words “apply it” to the judicial exception, and mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.
Claims 1-7, 11, 13-21, 23-25, 28, and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 30 recite “(c) computer processing said levels of said set of RNA transcripts determined in (b) (i) against reference levels of said set of RNA transcripts or (ii) using a trained machine learning algorithm.”  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In this case, however, the examiner cannot find support for a “trained machine learning algorithm” anywhere in the original claims, drawings, or the specification as originally filed, and no basis has been pointed to for these new limitations in applicant's remarks. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following rejection is necessitated by applicant’s amendments.
Claims 1, 2, 3, 6, 7, 11, 13, 14, 19-21are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tounta et al. (Pub. Date: March 2011; IDS filed 03/15/2021).
Tounta teaches methods for diagnosing prenatal disorders using cell-free nucleic acids in maternal plasma. 
Regarding claims 1 and 30, Tounta teaches obtaining cell-free blood samples from a subject [page 164, col. 2]; and detecting quantitative levels of RNA material in blood using RT-PCR [page 165, col. 1 and Figure 2]. Tounta teaches comparing normal levels to abnormal levels using [page 168, col. 1, col. 2, last para., and Figure 2]; and determining the statistical likelihood of pregnant subjects that will have a pregnancy complications [page 167, col. 2; page 168, col. 1, col. 2, last para., and Figure 2], which broadly reads on the claimed processing and determining steps. 
Regarding claim 2 and 3, Tounta teaches using cell-free nucleic acids from maternal plasma samples [Abstract]. Regarding claims 6, 7, 11, 13, 14, Tounta teaches complications that include pre-term birth including preeclampsia [page 167, col. 2]. Tounta teaches the use of placental tissue samples and fetal specific genetic material [page 163, col. 2, page 164, col. 1, and page 167, col. 1]. Regarding claims 19-21, Tounta teaches subjects in various trimesters [pg. 164, col. 1]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is modified in view of applicant’s amendments.
Claims 1-7, 11, 13-21, 23-25, 28, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Slonim et al. (US2011/0150775; Pub. Date: June 23, 2011; Priority Date: May 25, 2009) in view of Tounta et al. (Pub. Date: March 2011; IDS filed 03/15/2021).
    	Slonim teaches methods for developing therapies for pregnant subjects who have prenatal diseases. Regarding claims 1 and 30, Slonim teaches obtaining maternal blood samples over time from a subject carrying a fetus [0055, ref. claim 1]. Slonim does not specifically teach obtaining cell-free blood samples from a pregnant subject. However, Slonim reasonably suggests this limitation by obtaining cell-free fetal RNA from the maternal blood samples [0058, 0075, 0226].
Furthermore, Tounta teaches obtaining cell-free blood samples from a pregnant subject [page 164, col. 2]; and detecting quantitative levels of RNA material in blood using RT-PCR [page 165, col. 1 and Figure 2]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Slonim by alternatively obtaining cell-free blood samples from a pregnant subject, as taught by Tounta, since Slonim provides methods for obtaining cell-free blood samples and teaches that maternal blood samples can be whole blood or plasma obtained using any standard techniques [0055-0058]. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. 
Slonim additionally teaches hybridizing RNA from the samples to at least one polynucleotide probe for at least one predetermined gene such that expression levels of at least one predetermined gene are obtained over time; e.g. paragraph [0010, 0030]. Slonim does not explicitly teach RNA transcripts, but clearly suggests this feature since they teach that gene expression levels refer to transcription produces of a gene (e.g. 
Slonim teaches using a computing machine for processing test and reference genetic profiles, wherein the genetic profiles include mRNA levels [ ref. claims 1-4, para. 0228, 0289], which reads on computer processing of  RNA levels as claimed. 
With regards to the step of determining that said pregnant subject has a pregnancy complication or is at a risk of having a pregnancy complication, as recited in the amended claims, Slonim teaches computational methods for comparing gene expression profiles for abnormal fetuses with gestationally age-matched normal fetuses to identify (i.e. determine) gestational-age matched pregnancies complicated by fetal chromosomal or anatomic abnormalities (e.g. trisomy 21) for further analysis [0290, 0289, 0216, 0228, 0178, and ref. claim 1]. Therefore, Slonim broadly meets the claim limitation since one of ordinary skill in the art would know that trisomy 21 is reasonably construed as a pregnancy complication, and since the specification does not provide any limiting definition for’ pregnancy complication’ that would serve to exclude this interpretation.  
Regarding dependent claim(s) 2-7, 11, 13-21, 23-25, 28, and 33, all the elements of these claims are instantly disclosed or made obvious by the combination of Slonim and Tounta for the following reasons. 
Regarding claims 2 and 3, Slonim teaches the biological sample is blood; e.g. paragraph [0010]; maternal blood sample from a subject carrying a fetus; e.g. paragraph [0010]; and fetal and maternal RNA from whole maternal blood; e.g. paragraph [0070].
Regarding claims 4 and 5, Slonim teaches sequencing of RNA transcripts and producing cDNA [0089, 0096, 0097] and cDNA amplification methods [0282]. 
Regarding claims 6 and 7, Slonim teaches conditions that occur before birth [0257, 0271] including those associated with fetal kidney anomalies [ref. claim 8], which inherently reads on preclampsia. 
Regarding claims 11-15, 18, Slonin teaches analyzing RNA transcripts from the sample to at least ten genetic probes for at least ten genes that are differentially expressed [0012, 0013, 0025, 0055, 0060, 0092] using various types of tissue samples [0273, 0274]. 
Regarding claims 16, 17, Slonin teaches methods for evaluating efficacy of a treatment for a fetal disease or condition [0010, 0021, 0046], which include drugs. 
Regarding claims 23-25, Slonin teaches that the above differential expression analysis of RNA is between test and reference profiles [0007, 0025, 0115-0120]. Regarding claim 28, Slonin teaches [0216] that their diagnostic methods can be, for example, that the fetus has or does not have Down Syndrome or that the fetus is at risk for developing Down Syndrome, as claimed. Regarding claim 33, Slonim additionally teaches determining pregnant subjects with pregnancy complications, as discussed above, and that the RNA is fetal specific  [0058, 0075, 0226]. 


The following rejection is necessitated by applicant’s amendments.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over  Slonim et al. (US2011/0150775; Pub. Date: June 23, 2011; Priority Date: May 25, 2009), in view of Tounta et al. (Pub. Date: March 2011; IDS filed 03/15/2021), as applied to claims 1-7, 11, 13-21, 23-25, 28, 30, and 33, above, and further in view of Herzenberg et al. (PNAS, 1979, 76: 1453-1455).
Slonim and Tounta make obvious a method for determining that a pregnant subject has pregnancy complication, as set forth above. 
Regarding newly added claims 31 and 32, Slonim does not specifically teach nucleic acid molecules that were (i) enriched from among a maternally-derived portion of said cell-free blood sample at least in part by gel electrophoresis, or (ii) comprise fetal-derived or placenta-derived nucleic acid molecules enriched from a mixture comprising maternal nucleic acid molecules and said fetal-derived or placenta-derived nucleic acid molecules of said cell-free blood sample
However, as admitted in Applicant’s own specification [see page 11], Herzenberg teaches FACS-based techniques that can be used to enrich fetal cells in maternal blood (see entire), which reads on the claimed enrichment method system it is well known that FACS is based upon flow cytometry protocols. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Slonim by enriching fetal-derived or placenta-derived nucleic acid molecules using maternally-derived portion .
Response to Arguments
Applicant’s arguments with regards to the teachings of Slonim, filed 03/15/2021, have been fully considered but are moot in view of the modified rejection, as applied above, which is necessitated by applicant’s amendments to the claims.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619